Citation Nr: 0802608	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  05-32 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits beyond April [redacted], 2005.  


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982 and from July 1984 to June 2000.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 2004 Apportionment Decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part, granted the 
appellant's claim for a $300 apportionment of the veteran's 
benefits, effective from October 1, 2004.  

In February 2005, the appellant participated in an informal 
telephone conference with a Decision Review Officer (DRO).  A 
report of the conference is of record.

The November 2004 Special Apportionment decision on appeal 
awarded an apportionment of $300, effective October 1, 2004.  
The veteran's November 2004 notice of disagreement (NOD) 
disagreed with the effective date and termination date of the 
apportionment.  She contended that the effective date for the 
increased apportionment should have been April 1, 2004, but 
also argued that the veteran had not provided support during 
the period from December 31, 2002 to June 30, 2004.  In a 
March 2005 Apportionment Decision, the effective date of the 
grant of the $300 apportionment was extended to April 1, 
2004.  This was apparently deemed a full grant with respect 
to the claim for an earlier effective date, and the issue was 
not addressed in the August 2005 statement of the case (SOC).  
In her September 2005 substantive appeal, however, the 
appellant argued that she the apportionment should have been 
paid for the period from January 2003 to June 2004.  

A claimant is presumed to be seeking the maximum benefit 
available under law.  AB v. Brown, 6 Vet. App. 35 (1993).  
The appellant's arguments make clear that the grant of an 
April 1, 2004 effective date for the apportionment did not 
fully satisfy her appeal.  The Board is required to remand 
this issue so that a statement of the case can be provided to 
the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999); 

Therefore, the issue of entitlement to an earlier effective 
date for the $300 apportionment is considered in the Remand 
portion of this decision and is remanded to the RO via the 
Appeals Management Center.



FINDING OF FACT

The appellant's daughter turned 23 years old on April [redacted], 
2005 and was pursuing a course of instruction at the 
University of Connecticut.  


CONCLUSION OF LAW

There is no basis for an apportionment of the veteran's VA 
disability compensation benefits beyond April [redacted], 2005.  38 
U.S.C.A. §§ 101(4)(A)(ii), 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.450, 3.57(a)(1), 3.356 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA does not apply to decisions regarding how existing 
benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2007).  An apportionment decision involves deciding how 
existing benefits are to be paid.  Under the reasoning in 
Sims, the VCAA is not applicable to this claim.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

All interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
contested claim, and all interested parties will be furnished 
with a copy of the statement of the case issued after any 
party submits a notice of disagreement.  38 C.F.R. §§ 19.100, 
19.101 (2007).  The claims folder does not document that the 
veteran received a copy of the statement of the case, 
although he appears to have received some actual notice when 
his payments were adjusted.  Any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  
Because the appellant's appeal is being denied, the veteran 
is not prejudiced by any defect in the notice.  

Legal Criteria

If the veteran's child is not in his custody, all or any part 
of compensation payable on account of any veteran may be 
apportioned as is prescribed by the Secretary of Veterans 
Affairs.  38 U.S.C.A. § 5307 (West 2002).  

VA regulations elaborate that an apportionment may be paid if 
the veteran's children are not residing with the veteran and 
the veteran is not reasonably discharging his or her 
responsibility for the support of those children.  38 C.F.R. 
§ 3.450 (a)(1)(ii) (2007).  If a veteran is providing for his 
dependents, however, under 38 C.F.R. § 3.450(c), no 
apportionment may be made.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.57(a)(1), 3.356 (2007).

Analysis

Entitlement to an apportionment for the appellant's daughter 
was terminated on April [redacted], 2005, the date of the appellant's 
daughter's 23rd birthday.  

The appellant has argued that the apportionment should extend 
beyond April [redacted], 2005 as the veteran owed back child-support 
of $30,000.

Although the Board is sympathetic to the appellant's 
situation, 38 C.F.R. § 3.57(a)(1) clearly states that if a 
child is pursuing a course of education at an approved 
institution, compensation payable on account of any veteran 
may be apportioned only until the child is 23 years old.  The 
appellant's daughter was a student at the University of 
Connecticut but had her 23rd birthday on April [redacted], 2005.  
Following that date, she was no longer considered a child for 
VA purposes, and there is no law authorizing the payment of 
additional benefits.  Therefore, VA cannot continue to pay an 
apportionment for the appellant's daughter beyond April [redacted], 
2005.  OPM v. Richmond, 496 U.S. 414, 424 (1990) (holding 
that the payments of money from the Federal Treasury are 
limited to those authorized by statute).

As there is no legal basis upon which to continue the 
apportionment for the appellant's daughter, the appeal must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits beyond April [redacted], 2005 is 
denied.  


REMAND

As noted in the Introduction, this case must be remanded for 
issuance of a statement of the case on the issue of 
entitlement to an effective date earlier than April 1, 2004 
for the payment of increased accrued benefits for the 
veteran's daughter.

Accordingly, the appeal is REMANDED for the following:

Issue a statement of the case as to 
entitlement to an effective date earlier 
than April 1, 2004 for the payment of an 
apportionment for the veteran's daughter.  
Contested claims procedures should be 
followed.  Only if a sufficient 
substantive appeal is received, should 
this issue be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
Mark D. Hindin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


